Garoutte, J.
This is an action to quiet title. Defendant admits that he claims an adverse interest in the land, and bases such interest upon a claim for compensation out of said land as plaintiff’s trustee thereof. Judgment went for plaintiff, and this appeal is from the order denying a motion for a new trial.
The facts of the case briefly stated are as follows: Plaintiff purchased the tract of land, and had the conveyance made to defendant as a mere matter of convenience. Upon the same day the defendant conveyed the land to plaintiff, and some time thereafter this deed was delivered back to defendant, it never having been recorded. The deed was then destroyed by defendant, probably with the consent of plaintiff. The record title thus appeared in the defendant at the commencement of the action. The defendant claims that under this state of facts he was constituted the trustee of plaintiff, and as such trustee rendered services to her in the care and attention of this realty, and that his compensation therefor constitutes a lien thereon.
The findings of fact are full and complete against defendant’s claims at all points. Among other things, the court found that the defendant rendered no services of appreciable value to plaintiff, and if any services whatever were rendered they were intended by defendant to be gratuitous. The evidence is sufficient to support these findings, and they are determinative of the case.
Again, the facts we have cited do not constitute the defendant plaintiff’s trustee. Upon the delivery by defendant of his deed to plaintiff, the legal title passed from him and never came back. The subsequent destruction of the deed, even if destroyed with the consent of plaintiff, did not affect the status of the title in the slightest degree. The mere record title stood in the *226name of defendant, and that was all. That fact comprised his entire connection with the property, and was not sufficient to create a trust.
The order denying the motion for a new trial is affirmed.
Harrison, J., and Paterson, J., concurred.